Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-20, and 27-28 are pending.
Claims 1-4, 6-7, 11-16, and 20 are allowed.

Allowable Subject Matter
Claims 1-4, 6-7, 11-16, and 20 are allowed.
See the office action mailed 7 December 2020 for the statements of reasons for allowance.

Response to Arguments
Applicant’s arguments, see page 9 of the remarks, filed 8 March 2021, with respect to the rejection(s) of claim(s) 8, 17, and 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ge et al. (US 2015/0103513) for claims 17 and 27, Iwata et al. (US 2015/0171372) also for claims 17 and 27, and Amberg et al. (US 4,668,048), Nishida et al. (US 2009/0029176), both of record, and Ge et al. (US 2015/0103513).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ge et al. (US 2015/0103513) (hereafter Ge).
Regarding claim 17, Ge discloses an optical reflection film (see at least the title), comprising: first particles having a D-line refractive index of 2.5 to 3.2 (see at least paragraph [0025], where the white pigment can be rutile titanium dioxide, which has a known D-line refractive index of 2.5 to 3.2); a resin (see at least paragraph [0014], where the acrylic polymer is a resin); and second particles that comprise pore-containing particles (see at least paragraph [0026], where Celocor hollow particles are pore-containing particles), wherein the resin 
The limitation “a thermal barrier film” in the preamble is given limited patentable weight in the claim. The optical reflection film of Ge is considered to be capable of providing a level of thermal barrier in the optical reflection film since it reflects electromagnetic radiation, which will keep the film cooler than if it absorbed the same radiation.

Regarding claim 27, Ge discloses an optical reflection film coating (see at least the title and paragraph [0030]), comprising first particles having a D-line refractive index of 2.5 to 3.2 (see at least paragraph [0025], where the white pigment can be rutile titanium dioxide, which has a known D-line refractive index of 2.5 to 3.2); a resin (see at least paragraph [0014], where the acrylic polymer is a resin); a solvent (see at least paragraph [0030], where the solvent can be water or a volatile organic solvent); and second particles that comprise pore-containing particles (see at least paragraph [0026], where Celocor hollow particles are pore-containing particles), wherein the resin contains: any one resin selected from the group consisting of a urethane resin, an acrylic resin, and an epoxy resin (see at least paragraph [0014], where the resin is an acrylic polymer).
The limitation “a thermal barrier paint” in the preamble is given limited patentable weight in the claim. The optical reflection film coating of Ge is considered to be capable of providing a level of thermal barrier in the optical reflection film since it reflects electromagnetic radiation, which will keep the film cooler than if it absorbed the same radiation.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iwata et al. (US 2015/0171372) (hereafter Iwata).
Regarding claims 17 and 18, Iwata discloses a film comprising first particles having a D-line refractive index of 2.5 to 3.2 (see at least paragraphs [0153]-[0154], where titanium oxide can be used as a scattering particle, which is known to have a refractive index of 2.5 to 3.2);  a resin (see at least paragraph [0157]); and second particles that comprise pore-containing particles (see at least paragraphs [0109] and [0158], where porous silica is the pore-containing particle), wherein the resin contains: any one resin selected from the group consisting of a urethane resin, an acrylic resin, and an epoxy resin (see at least paragraph [0157], where an acryl resin is an acrylic resin), and wherein the second particles comprise silica particles having an average particle size of 5.0 nm to 100 nm (see at least paragraph [0291], where the silica particles have a particle diameter of 20 nm).
The limitation “a thermal barrier film” in the preamble is given limited patentable weight in the film. The film of Iwata is considered to be capable of providing a level of thermal barrier in the film since it comprises the same materials as the claimed thermal barrier film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amberg et al. (US 4,668,048) of record (hereafter Amberg) in view of Nishida et al. (US 2009/0029176) of record (hereafter Nishida) and Ge et al. (US 2015/0103513) (hereafter Ge).
Regarding claim 8, Amberg discloses an optical instrument, comprising a lens barrel including a lens on an inside thereof (see at least the abstract), wherein the lens barrel has a thermal barrier film on at least part of an outermost peripheral surface thereof for reflecting sunlight (see at least Col. 1, lines 23-29, where it is known to counteract the sun’s rays by reflecting the sun’s rays instead of absorbing them).
Amberg does not specifically disclose that the thermal barrier film contains: first particles having a D-line refractive index of 2.5 to 3.2; a resin containing any one resin selected from the group consisting of a urethane resin, an acrylic resin, and an epoxy resin.
However, Nishida teaches a thermal barrier film (see at least the abstract) that contains: first particles having a D-line refractive index of 2.5 to 3.2 (see at least Page 5, paragraph [0091], where titanium dioxide particles have a refractive index of 2.7 or greater); and a resin containing an acrylic resin (see at least Page 2, paragraphs [0018]-[0019], where the resin can be an acrylic resin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical instrument of Amberg to include the teachings of Nishida so that the thermal barrier film contains first particles having a D-line refractive index of 2.5 to 3.2; and a resin containing an acrylic resin for the purpose of substituting a known thermal barrier film in order to obtain predictable results such as increasing reflection of the sun’s rays and decreasing absorption.

However, Ge teaches an optical reflection film (see at least the abstract) comprising first particles comprising titanium oxide (see at least paragraph [0025], where the film contains titanium dioxide particles as a white pigment), a resin such as an acrylic resin (see at least paragraph [0014], where the film comprises an acrylic polymer), and second particles that comprise pore-containing particles (see at least paragraph [0026], where the film can contain Celocor hollow particles as a matting agent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical instrument of Amberg as modified by Nishida to include the teachings of Ge so that the thermal barrier film comprises second particles that comprise pore-containing particles for the purpose of promoting light diffusion and better uniformity in the film (see at least paragraph [0026]).

Regarding claim 10, Amberg as modified by Nishida and Ge discloses all of the limitations of claim 8.
Ge also teaches that the thermal barrier film contains up to 20 weight % of the second particles (see at least paragraph [0026]).
Amberg as modified by Nishida and Ge does not specifically disclose that the thermal barrier film contains 5 vol% to 50 vol% of the second particles.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical instrument of Amberg as modified by Nishida and Ge so that the thermal barrier film contains 5 vol% to 50 vol% of the second particles for the purpose of ensuring sufficient light scattering in the film (see at least paragraph [0026] of Ge).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amberg et al. (US 4,668,048) of record (hereafter Amberg) in view of Nishida et al. (US 2009/0029176) of record (hereafter Nishida) and Ge et al. (US 2015/0103513) (hereafter Ge) as applied to claim 8 above, and further in view of Iwata et al. (US 2015/0171372) (hereafter Iwata).
Regarding claim 9, Amberg as modified by Nishida and Ge discloses all of the limitations of claim 8.
Ge also teaches that the matting agents can be large particles of silicon oxides (see at least paragraph [0026]).
Amberg as modified by Nishida and Ge does not specifically disclose that the second particles comprise silica particles having an average particle size of 5.0 nm to 100 nm.
However, Iwata discloses a light scattering layer comprising titanium oxide and hollow silica particles that have an average particle size of 20 nm (see at least paragraph [0291]).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2015/0103513) (hereafter Ge).
Regarding claim 19, Ge discloses all of the limitations of claim 17.
Ge also discloses that the thermal barrier film contains up to 20 weight % of the second particles (see at least paragraph [0026]).
Ge does not specifically disclose that the thermal barrier film contains 5 vol% to 50 vol% of the second particles.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the thermal barrier film containing 5 vol% to 50 vol% of the second particles include ensuring sufficient light scattering in the film (see at least paragraph [0026] of Ge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical instrument of Ge so that the .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2015/0171372) (hereafter Iwata).
Regarding claims 27 and 28, Iwata discloses a film comprising first particles having a D-line refractive index of 2.5 to 3.2 (see at least paragraphs [0153]-[0154], where titanium oxide can be used as a scattering particle, which is known to have a refractive index of 2.5 to 3.2);  a resin (see at least paragraph [0157]); and second particles that comprise pore-containing particles (see at least paragraphs [0109] and [0158], where porous silica is the pore-containing particle), wherein the resin contains: any one resin selected from the group consisting of a urethane resin, an acrylic resin, and an epoxy resin (see at least paragraph [0157], where an acryl resin is an acrylic resin), and wherein the second particles comprise silica particles having an average particle size of 5.0 nm to 100 nm (see at least paragraph [0291], where the silica particles have a particle diameter of 20 nm).
Iwata does not specifically disclose that this same layer (light scattering layer starting at paragraph [0151]) comprises a solvent.
However, Iwata also discloses that other materials can include a solvent (see at least paragraph [0123], where the fluorescent material includes an appropriate solvent in order to dissolve and disperse the material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Iwata to include the further 
The limitation “a thermal barrier paint” in the preamble is given limited patentable weight in the film. The coating of Iwata is considered to be capable of providing a level of thermal barrier in the film since it comprises the same materials as the claimed thermal barrier paint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.W.B/             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872